PER CURIAM.
Kibum Yang and Kiin Yang seek to appeal the district court’s orders construing their separate petitions for ■writs of error coram nobis as motions under 28 U.S.C.A. § 2255 (West Supp.2001), and denying the motions as untimely under the one-year limitation period. We have reviewed the records and the district court’s opinions and find no reversible error. Accordingly, we deny certificates of appealability and dismiss the appeals on the reasoning of the district court. United States v. Yang, Nos. CR-99-12; CA-01-171-AM (E.D.Va. Feb. 2, 2001), and United States v. Yang, Nos. CR-99-12; CA-01-187-A (E.D.Va. Feb. 7, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.